Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3 and 6-20 are allowable.  Claim 1 is allowable for incorporating limitations of former claims 4 and 5, where the subject matter of claim 5 is allowable for the reason(s) stated in paragraph 34 on page 10 of Non-Final Office Action of September 2, 2020.  Claims 2, 3 and 6-14 collectively depend on claim 1. 
Regarding claims 15-20, the prior art of record does not teach: 
From claim 15, a light emitting diode (LED) lighting system, comprising: a first electrical conduit including a first conductive rod, a first insulative cover, and a first pogo pin attached to the first conductive rod; wherein the first electrical conduit and the first conductive rod extend through the first channel of the heat sink to connect with a DC power supply, wherein the first pogo pin is pressed against the first contact to electrically connect the illumination system to the DC power supply.
Claims 16 and 17 depend on claim 15.
From claim 18, a reusable light emitting diode (LED) system, comprising: a first electrical conduit including a first conductive rod and a first pogo pin attached to a first end of the first conductive rod; wherein the first electrical conduit and the first conductive rod extend through the first channel of the heat sink to connect with a DC power supply, wherein the first pogo pin attached to the first end of the first conductive rod is configured to be pressed against a first contact of an LED illumination system when the LED illumination system is placed within the enclosing receptacle to connect the DC power supply and the LED illumination system, wherein the removeable plate cover is configured to provide a compressive force to press the first contact of the LED illumination system against the first pogo pin.
Claims 19 and 20 depend on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

February 13, 2021
AC